The opinion of the court was delivered hy


Mr. Justice Richardson.

The single question is, whether a factor’s account, for goods and money furnished to his principal, has any advantage over other open accounts and bears interest after the termination of their dealings. I can perceive no reason for it, and the custom has not prevailed. In their mutual dealings, the balance of credits is sometimes on one side and sometimes on the other; the advantage is reciprocal, and the goods furnished are some-t ues paid for in cash or bought on a credit, and sometimes sold by the factor himself. True it is that there may be often specific advances which ought' to bear interest, but we cannot on that account introduce an exception to the general rule, that open accounts bear no interest. See Treadway, 2 vol. 664. The motion is therefore granted, unless the plaintiff will remit the interest.
Colcoclc, Johnson, Gantt, and Huger, Justices, concurred, Grimke, for motion.